Exhibit 10.10

EXECUTION VERSION

FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY

FIRST AMENDMENT, dated as of May 28, 2020 (this “Amendment”) and effective as of
April 1, 2020 (the “Effective Date”) to Amended and Restated Guaranty, dated of
May 4, 2018 made by TPG RE FINANCE TRUST HOLDCO, LLC, a Delaware limited
liability company (“Guarantor”) in favor of BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, together with any successor
administrative agent, the “Administrative Agent”) for the benefit of the Secured
Parties (as defined in the Credit Agreement referred to below). Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Credit Agreement.

RECITALS

WHEREAS, TPG RE Finance 20, Ltd., an exempted company incorporated under the
laws of the Cayman Islands with limited liability (the “Borrower”), TPG RE
Finance Pledgor 20, LLC, a Delaware limited liability company, the Lenders from
time to time party thereto and Administrative Agent have entered into a Credit
Agreement, dated as of September 29, 2017 (as amended, modified, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), providing for the making of Loans to Borrower as
contemplated therein.

WHEREAS, Guarantor has guaranteed the Obligations pursuant to that certain
Amended and Restated Guaranty, dated as of May 4, 2018 (as heretofore amended,
restated, supplemented or otherwise modified, the “Guaranty”); and

WHEREAS, the parties hereto wish to amend the Guaranty upon the terms and
conditions hereinafter set forth.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree that the Guaranty shall be amended and modified with
retroactive effect as of the Effective Date as follows:

 

  1.

Amendment of Guaranty.

(a)    New Definitions. Section 1 of the Guaranty is hereby amended by inserting
the following new definitions in the correct alphabetical order:

““CECL Reserve” means, with respect to any Person and as of a particular date,
all amounts determined in accordance with GAAP under ASU 2016-13 and recorded on
the balance sheet of such Person and its consolidated Subsidiaries as of such
date.

“Equity Adjustment” means, with respect to Guarantor and its Subsidiaries on a
consolidated basis and as of a particular date, the sum of all CECL Reserves and
any loan loss reserves, write-downs, impairments or realized losses taken
against the value of any assets of Guarantor or its Subsidiaries from and after
April 1, 2020 as of such date; provided, however, in no event shall Equity
Adjustment exceed the amount of (a) Total



--------------------------------------------------------------------------------

Equity of Guarantor less (b) the product of Total Indebtedness of Guarantor
multiplied by twenty-five percent (25%).

“First Amendment Effective Date” means April 1, 2020.

“Total Adjusted Equity” means, with respect to any Person, as of any date of
determination, Total Equity of such Person as of such date plus Equity
Adjustment for such Person as of such date.”

(b)    Amended and Restated Definitions. Section 1 of the Guaranty is hereby
amended by amending and restating the definitions of “Tangible Net Worth” and
“Total Equity” in their entirety as follows:

““Tangible Net Worth” means, with respect to any Person, as of any date of
determination, on a consolidated basis, (a) the total tangible assets of such
Person, less (b) the total liabilities of such Person, in each case, on or as of
such date and as determined in accordance with GAAP.

“Total Equity” means, as of any date of determination, (a) with respect to any
Person, the sum of all shareholder equity of such Person and its Subsidiaries on
a consolidated basis, as determined in accordance with GAAP, and (b) with
respect to Guarantor, (i) the sum of all shareholder equity of Guarantor and its
Subsidiaries on a consolidated basis, as determined in accordance with GAAP,
plus (ii) the Class B Preferred Equity issued to PE Holder, L.L.C. by Sponsor
pursuant to the Investment Agreement dated as of May 28, 2020, between Sponsor
and PE Holder, L.L.C., and held by PE Holder, L.L.C. or its Affiliates, or any
assignee or transferee thereof.”

(c)    Amendments to Section 9 of the Guaranty. Sections 9(a), 9(b), 9(c) and
9(d) of the Guaranty are hereby amended and restated in their entirety as
follows:

(a)    Minimum Liquidity. Permit Liquidity at any time to be less than the
greater of (i) Ten Million and No/100 Dollars ($10,000,000.00) and (ii) 5.0% of
the Guarantor’s Recourse Indebtedness.

(b)    Minimum Tangible Net Worth. Permit Tangible Net Worth at any time to be
less than the sum of (i) $1,100,000,000.00, plus (ii) seventy-five percent (75%)
of the proceeds of all equity issuances (net of underwriting discounts and
commissions, and other out-of-pocket expenses related to such equity issuances)
made by the Guarantor or the Sponsor, without duplication, after the First
Amendment Effective Date.

(c)    Maximum Ratio of Total Indebtedness to Total Equity. Permit the ratio of
(i) Total Indebtedness to (ii) Total Adjusted Equity at any time to exceed 3.5
to 1.0.

(d)    Minimum Interest Coverage Ratio. Permit, as of any date of determination,
the ratio of (i) EBITDA for the period of twelve (12) consecutive months ended
on such date (if such date is the last day of a fiscal quarter) or most recently
ended prior to such date (if such date is not the last day of a fiscal quarter)
to (ii) Interest Expense for such period to be less than (x) if such date of
determination is a date prior to the First

 

2



--------------------------------------------------------------------------------

Amendment Effective Date or from and after December 2, 2020, 1.5 to 1.0, and
(y) if such date of determination is a date from and after the First Amendment
Effective Date but prior to December 2, 2020, 1.4 to 1.0.

2.    Guarantor Representations and Warranties. Guarantor hereby represents and
warrants to Administrative Agent and the Lenders that (i) it has the power to
execute, deliver and perform its respective obligations under this Amendment,
(ii) this Amendment has been duly executed and delivered by it for good and
valuable consideration, and constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms subject to bankruptcy,
insolvency, and other limitations on creditors’ rights generally and to
equitable principles, and (iii) neither the execution and delivery of this
Amendment, nor the consummation by it of the transactions contemplated by this
Amendment, nor compliance by it with the terms, conditions and provisions of
this Amendment will conflict with or result in a breach of any of the terms,
conditions or provisions of (A) its Organizational Documents (as defined in the
Credit Agreement), (B) any Contractual Obligation (as defined in the Credit
Agreement) to which it is now a party or the rights under which have been
assigned to it or the obligations under which have been assumed by it or to
which its assets are subject or constitute a default thereunder, or result
thereunder in the creation or imposition of any lien upon any of its assets,
other than pursuant to this Amendment, (C) any judgment or order, writ,
injunction, decree or demand of any court applicable to it, or (D) any
applicable requirement of any Law, in the case of clauses (B)-(D) above, to the
extent that such conflict or breach is reasonably likely to result in a Material
Adverse Effect. Guarantor hereby represents and warrants to Administrative Agent
and the Lenders that all of the representations and warranties set forth in
Section 15 of the Guaranty remain true and correct in all material respects as
of the date hereof.

3.    Conditions Precedent. This Amendment shall become effective as of the
Effective Date provided that all of the following conditions precedent shall
have been satisfied:

(a)    The Administrative Agent shall have received counterparts of this
Amendment, duly executed and delivered by Borrower, Guarantor, Administrative
Agent and each Lender.

(b)    The Letter Agreement dated as of the date of this Amendment among
Borrower, Guarantor, TPG RE Finance Pledgor 20, LLC, Administrative Agent and
each Lender shall, prior to or contemporaneously with the execution and delivery
of this Amendment, have become effective in accordance with its terms.

(c)    no Default shall exist or would result from the consummation of the
transactions contemplated by this Amendment.

4.    Affirmation and Ratification.

(a) The Guaranty, as modified by this Amendment, remains in full force and
effect and is hereby ratified and affirmed by Guarantor. The provisions of this
Amendment shall be deemed to have prospective application only. This Amendment
is not intended to and shall not constitute a novation. Guarantor hereby
reaffirms and admits the validity and enforceability of the Guaranty, as
modified by this Amendment.

 

3



--------------------------------------------------------------------------------

(b)    This Amendment shall be limited precisely as written and, except as
expressly provided herein, shall not be deemed (i) to be a consent granted
pursuant to, or a waiver, modification or forbearance of, any term or condition
of the Guaranty, any other Loan Document or any of the instruments or agreements
referred to therein or a waiver of any Default or Event of Default, whether or
not known to Administrative Agent or any of the Lenders, or (ii) to prejudice
any right or remedy which Administrative Agent or any Lender may now have or
have in the future against any Person under or in connection with the any Loan
Document or any of the instruments or agreements referred to therein or any of
the transactions contemplated thereby.

(c)    Each reference in the Guaranty to “this Guaranty,” “hereunder,” “hereof,”
“herein,” or words of like import, and each reference in each other Loan
Document (and the other documents and instruments delivered pursuant to or in
connection therewith) to this Guaranty, whether direct or indirect, shall mean
and be a reference to the Guaranty as modified by this Amendment and as the
Guaranty may in the future be amended, restated, supplemented or modified from
time to time.

5.    Loan Document; Expenses. Each party hereto acknowledges and agrees that
this Amendment shall constitute a Loan Document. Without limitation of the
foregoing, Guarantor acknowledges and agrees that Guarantor shall be responsible
for all reasonable out-of-pocket costs and expenses of Administrative Agent in
connection with the preparation, execution and delivery of this Amendment and
any other documentation contemplated hereby (whether or not this Amendment
becomes effective or the transactions contemplated hereby are consummated and
whether or not any Default or Event of Default has occurred or is continuing),
including, but not limited to, the reasonable fees and disbursements of Arnold &
Porter Kaye Scholer LLP, counsel to the Administrative Agent.

6.    Headings. Section headings in this Amendment are included for convenience
of reference only and are not to affect the construction of, or to be taken into
consideration in interpreting, this Amendment.

7.    Execution. This Letter Agreement may be signed, acknowledged and agreed to
in any number of counterparts, each of which shall be an original, and all of
which together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page by telecopier or electronic mail (in a
.pdf format) shall be effective as delivery of a manually executed counterpart.
This Letter Agreement may be executed using Electronic Signatures (including,
without limitation, facsimile and .pdf) and shall be considered an original, and
shall have the same legal effect, validity and enforceability as a paper record.
For the avoidance of doubt, the authorization under this paragraph may include,
without limitation, use or acceptance by Administrative Agent of a manually
signed paper hereof which has been converted into electronic form (such as
scanned into .pdf format), or an electronically signed communication converted
into another format, for transmission, delivery and/or retention. For purposes
hereof, “Electronic Signature” shall have the meaning assigned to it by 15 USC
§7006, as it may be amended from time to time. Upon the reasonable request of
Administrative Agent, any Electronic Signature of any other party hereto shall,
as promptly as practicable, be followed by a manually executed counterpart
thereof.

 

4



--------------------------------------------------------------------------------

8.    Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THEREOF (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

[NO FURTHER TEXT ON THIS PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

ADMINISTRATIVE AGENT AND SOLE LENDER: BANK OF AMERICA, N.A., as Administrative
Agent and sole Lender By:  

/s/ David H. Craig

Name:   David H. Craig Title:  

Senior Vice President

[Signature Page to First Amendment to Amended and Restated Guaranty]

 



--------------------------------------------------------------------------------

GUARANTOR:

TPG RE FINANCE TRUST HOLDCO, LLC,

a Delaware limited liability company

By:  

/s/ Matthew Coleman

Name:   Matthew Coleman Title:   Vice President

Acknowledged and Agreed as of the date first set forth above:

 

BORRWER: TPG RE FINANCE 20, LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands By:  

/s/ Matthew Coleman

Name:   Matthew Coleman Title:   Vice President PLEDGOR: TPG RE FINANCE PLEDGOR
20, LTD., a Delaware limited liability company By:  

/s/ Matthew Coleman

Name:   Matthew Coleman Title:   Vice President

[Signature Page to First Amendment to Amended and Restated Guaranty]